DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over DUO (DUO et al US 2017/0289837) in view of LEE et al (US 2013/0044735)
Regarding claim 1, 6, 7 DUO (DUO et al US 2017/0289837) discloses an information processing apparatus/crm comprising: 
a processor programmed to: 
conduct a wireless communication using a plurality of transmission methods, at least one of which has at least one channel (DUO: Fig. 2B-D, ¶47-61, a communication unit of WLAN access point 210/310 (Fig. 3), which is configured to conduct a wireless communication using a plurality of transmission methods of different 802.11 protocols including 802.11a/b/g/n/ac etc. and their corresponding channel); and 
select at least one of a transmission method and a channel to be used in a wireless communication with a communication counterpart device (DUO: Fig. 2B-D, ¶47-61, a processor determining a selection policy to select an 802.11 protocol among the different 802.11 protocols (a corresponding VAP of the AP310/210) in a communication with the client), according to (i) a predetermined selection order of the transmission methods and the channels and (ii) a transmission method or a channel provided in the communication counterpart device, and (iii) a set of a transmission method and a channel that is determined to take a shortest amount of time to complete a remaining amount of the wireless communication (DUO: Fig. 3, ¶69, ¶70-71, selection of an 802.11 protocol type and its respective channel based on an selection policy/order and based on the capability of the client device (i.e. the throughput corresponding to the 802.11 protocol type supported by the client device); in at least one scenario, the best/higher throughput channel is selected for a wireless communication i.e. higher data transfer rate per unit time, in other words the shorted amount of time take using the transmission method and the channel; DUO: Fig. 1B, ¶32-33,¶48, Fig 2B-D, the selection is made based on amount of data for a task i.e. the steering is according to the efficient prioritization of the task data to be communicated).  
DUO remains silent regarding a transmission method having a plurality of channels.
However, LEE et al (US 2013/0044735) discloses a transmission method having a plurality of channels (LEE: ¶50, multiple channels are configurable for each of the transmission method i.e. each transmission method being a 802.11 protocol and operating on 2.4GHz or 5GHz with corresponding 13 or 19 channels respectively).
A person of ordinary skill in the art working with the invention of DUO would have been motivated to use the teachings of LEE as it provides a well-known technique of using channel distribution of the unlicensed bands 2.4Ghz and 5Ghz thereby enhancing compatibility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DUO with teachings of LEE in order to improve compatibility with standard compliant devices.


Regarding claim 2, DUO modified by LEE discloses the information processing apparatus according to claim 1, the processor is programmed to: communicate with a DUO: Fig. 3, Fig. 2B-D, ¶47-60, plurality of client devices that the AP 210/310 communicates with), and 
separately select at least one of a transmission method and channel to be used in a wireless communication with each of the communication counterpart devices (DUO: Fig. 3, Fig. 2B-D, ¶47-60, the plurality of client devices communicate with AP 210/310 over channel and 802.11 protocol that is selected according to the steering policy consulted by the AP210/310; the selection is separate for each client device).  
Regarding claim 8, DUO modified by LEE discloses information processing apparatus according to claim 1, wherein with respect to the (iii), the set of a transmission method and a channel is determined by comparing a first time and a second time, the first time being a time required to complete the remaining amount of the wireless communication using a first transmission method and a first channel indicated in the predetermined selection order, and the second time being a time required to complete the remaining amount of the wireless communication using a second transmission method and a second channel, different from the first transmission method and the first channel, indicated in the predetermined selection order (DUO: ¶47-61, a comparison between the time of completion of a communication for each device is performed for each type of 802.11 protocol and the channel that is available, in terms of, the rate (time take for a data to be communicated);  the selection for the protocol is performed based on the different rates/802.11 protocols).

Regarding claim 10, DUO modified by LEE discloses information processing apparatus according to claim 1, wherein the selection of at least one of a transmission method and a channel according to the (i), (ii) and (iii) is performed before establishing a wireless communication with the communication counterpart device (DUO: Fig. 3, ¶71-75, the access point connects with the devices after selecting the fastest possible channel for the communication).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUO modified by LEE as applied to claim 1 above, further in view of LIU et al (US 2017/0034843)
Regarding claim 9, DUO modified by LEE discloses information processing apparatus according to claim 8, wherein: the first time is  a communication time required when adopting the first transmission method and the first channel, and the second time is a communication time required when adopting the second transmission method and the second channel ((DUO: ¶47-61, a comparison between the time of completion of a communication for each device is performed for each type of 802.11 protocol and the channel that is available, in terms of, the rate (time take for a data to be communicated);  the selection for the protocol is performed based on the different rates/802.11 protocols).
DUO modified by LEE remains silent regarding, however, LIU et al (US 2017/0034843) discloses the first time and second time includes a sum of a standby time and corresponding communication time required for corresponding first and second LIU: ¶71, the time to communicate includes queuing time and transmission time).
A person of ordinary skill in the art working with the invention of DUO modified by LEE would have been motivated to use the teachings of LIU as it provides a way to account for close to reality delay by including queuing and other delays at intermediate stations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DUO modified by LEE with teachings of LIU in order to improve accuracy of measurement of quality of communication.


Claim 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUO modified by LEE as applied to claim 1 above, further in view of EMMANUEL (EMMANUEL et al: US 2018/0183468)

Regarding claim 3, DUO modified by LEE discloses information processing apparatus according to claim 1, 
wherein a predetermined transmission method and channel 56FE16-02610US01 are provided in the information processing apparatus match predetermined transmission method and channel provided in the communication counterpart device (DUO: Fig. 2B-D, Fig. 3, ¶47-60, transmission protocol and channel are associated with each other and are matched for client device and the AP210/310 (i.e. a VAP amount multiple VAPs of the AP210/310 is matched with a corresponding client device));
LEE: Fig. 4 and DUO: Fig. 2B-D, different VAP/protocol with corresponding different channel)
DUO modified by LEE remains silent regarding when one or both of (i) the predetermined transmission method and channel of the information processing apparatus and (ii) the predetermined transmission method and channel provided in the communication counterpart device are unavailable stand by until both (i) and (ii) become available or select another transmission method and another channel.  
However, EMMANUEL (EMMANUEL et al: US 2018/0183468) discloses when one or both of (i) the predetermined transmission method and channel of the information processing apparatus and (ii) the predetermined transmission method and channel provided in the communication counterpart device are unavailable stand by until both (i) and (ii) become available or select another transmission method and another channel.   (EMMANUEL: ¶78, ¶111, a transmission method/protocol and its’ corresponding channel used to connect the client device to the AP becomes unavailable (i.e. problematic) then another channel is selected).  
A person of ordinary skill in the art working with the invention of DUO modified by LEE would have been motivated to use the teachings of EMMANUEL as it provides a way to optimize performance by using continuous monitoring and adjustment of channel and protocol.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DUO modified by LEE with teachings of EMMANUAL in order to improve adaptability and optimization for different scenarios.
Regarding claim 4, DUO modified by LEE modified by EMMANUEL discloses the information processing apparatus according to claim 3, wherein the predetermined transmission method and channel are a transmission method and a channel which have a highest communication quality (DUO: Fig. 3, ¶70-71, Fig. 2B-D, ¶47-60, highest quality is prioritized given the capabilities of the client device).  

Regarding claim 11, DUO modified by LEE discloses the information processing apparatus according to claim 1, wherein the selection of at least one of a transmission method and a channel according to the (i), (ii) and (iii) is performed and the normal operation includes communicating between apparatus and counterpart apparatus (Fig. 2A-C, Fig. 3, communication between the AP and the client devices during normal operations)
DUO modified by LEE remains silent regarding the selection being during a wireless communication with the communication counterpart device.
However, EMMANUEL discloses the selection being during a wireless communication with the communication counterpart device (EMMANUEL: ¶91, ¶107-108, dynamically selecting the channel and network protocol offering different data rates (better time for communicating) during connections communicating data).
A person of ordinary skill in the art working with the invention of DUO modified by LEE would have been motivated to use the teachings of EMMANUEL as it provides a way to optimize performance by using continuous monitoring and adjustment of channel and protocol.  Therefore, it would have been obvious to one of ordinary skill in the art 


Regarding claim 12, DUO modified by LEE modified by EMMANUEL discloses information processing apparatus according to claim 11, wherein with respect to the (iii), the set of a transmission method and a channel is determined by comparing a first time and a second time, the first time being a time required to complete the remaining amount of the wireless communication when currently used transmission method and channel are continually adopted, and the second time being a time required to complete the remaining amount of the wireless communication when different transmission method and channel are adopted in place of the currently used transmission method and channel (EMMANUEL: Fig. 12B, ¶114, a better rate is available (better time) than a current rate (current time) based on a comparison, the remaining amount of data is transmitted using a different protocol and channel).

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    470
    673
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    528
    641
    media_image2.png
    Greyscale



Examiner respectfully disagrees with the above arguments. Applicants take a position that the references DUO and LEE does not discloses, “…selecting…according to: …a set of transmission method and channel that is determined to take a shortest amount of time to complete a remaining amount of the wireless communication…”
Examiner respectfully submits that selecting is based on the policies associated with client devices regarding traffic steering. 

[0047] In particular, the steering policy 295B of FIG. 2B identifies that client devices with one or more specifications matching the 802.11ac standard should be granted the best quality of service (AC-VO), client devices with one or more specifications matching the 802.11n standard should be granted the good quality of service (AC-VI), client devices with one or more specifications matching the 802.11g standard should be granted the fair quality of service (AC-BE), and client devices with one or more specifications matching the 802.11b or 802.11a standards should be granted the poor quality of service (AC-BK). The steering policy 295B of FIG. 2B is similar to the steering policy identified in FIG. 4. 

	Furthermore, Examiner also submits that this steering policy is allows for prioritization of requests as illustrated in Fig. 1B. 
[0048] Client device connections are steered (e.g., see steering process of FIG. 3) so that each virtual access point serves client devices that are to be granted the same quality of service. This allows easier and more efficient segregation of traffic from and/or to a number of client devices with a diverse range of data rate capabilities 170, and allows for the type of prioritization of requests illustrated in the efficient data prioritization 185 of FIG. 2B. 

[0032] In particular, the chart of FIG. 1B charts the same exemplary tasks (i.e., task 110, task 120, task 130, task 140) from the same exemplary client devices (i.e., 802.11b device 150, 802.11g/a device 155, 802.11n device 160, 802.11ac device 165) but arranges them according to an efficient data prioritization 185 that front-loads the tasks with the shortest channel utilization time 175 (e.g. task 140), causing low average wait times for each of the client devices, and causing high task throughput. 


	Further, at least some of the traffic is transmitted using the highest rate protocol e.g. AC-VO. 
	A person of ordinary skill in the art would be reasonably interpreted as, “…selecting…according to: …a set of transmission method and channel that is determined to take a shortest amount of time to complete a remaining amount of the wireless communication”
	Since remaining amount could include all the amount of data or a portion, DUO invention discloses such communication time. Further,  no specifcs of the time measurement units is defined. A measurement of rate is equivalent to an indirect time measurements for communicating certain data amount.
	Furthermore, the claim remains silent regarding the arguments pertaining to DUO not disclose “changing” transmission method. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Newly added claims are rejected based on previously and currently cited references as above and reproduced below.


Regarding claim 11, DUO modified by LEE discloses the information processing apparatus according to claim 1, wherein the selection of at least one of a transmission method and a channel according to the (i), (ii) and (iii) is performed and the normal Fig. 2A-C, Fig. 3, communication between the AP and the client devices during normal operations)
DUO modified by LEE remains silent regarding the selection being during a wireless communication with the communication counterpart device.
However, EMMANUEL discloses the selection being during a wireless communication with the communication counterpart device (EMMANUEL: ¶91, ¶107-108, dynamically selecting the channel and network protocol offering different data rates (better time for communicating) during connections communicating data).
A person of ordinary skill in the art working with the invention of DUO modified by LEE would have been motivated to use the teachings of EMMANUEL as it provides a way to optimize performance by using continuous monitoring and adjustment of channel and protocol.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DUO modified by LEE with teachings of EMMANUAL in order to improve adaptability and optimization for different scenarios.


Regarding claim 12, DUO modified by LEE modified by EMMANUEL discloses information processing apparatus according to claim 11, wherein with respect to the (iii), the set of a transmission method and a channel is determined by comparing a first time and a second time, the first time being a time required to complete the remaining EMMANUEL: Fig. 12B, ¶114, a better rate is available (better time) than a current rate (current time) based on a comparison, the remaining amount of data is transmitted using a different protocol and channel).

Regarding claim 8, DUO modified by LEE discloses information processing apparatus according to claim 1, wherein with respect to the (iii), the set of a transmission method and a channel is determined by comparing a first time and a second time, the first time being a time required to complete the remaining amount of the wireless communication using a first transmission method and a first channel indicated in the predetermined selection order, and the second time being a time required to complete the remaining amount of the wireless communication using a second transmission method and a second channel, different from the first transmission method and the first channel, indicated in the predetermined selection order (DUO: ¶47-61, a comparison between the time of completion of a communication for each device is performed for each type of 802.11 protocol and the channel that is available, in terms of, the rate (time take for a data to be communicated);  the selection for the protocol is performed based on the different rates/802.11 protocols).

Regarding claim 10, DUO modified by LEE discloses information processing apparatus according to claim 1, wherein the selection of at least one of a transmission method and a channel according to the (i), (ii) and (iii) is performed before establishing a wireless communication with the communication counterpart device (DUO: Fig. 3, ¶71-75, the access point connects with the devices after selecting the fastest possible channel for the communication).

Regarding claim 9, DUO modified by LEE discloses information processing apparatus according to claim 8, wherein: the first time is  a communication time required when adopting the first transmission method and the first channel, and the second time is a communication time required when adopting the second transmission method and the second channel ((DUO: ¶47-61, a comparison between the time of completion of a communication for each device is performed for each type of 802.11 protocol and the channel that is available, in terms of, the rate (time take for a data to be communicated);  the selection for the protocol is performed based on the different rates/802.11 protocols).
DUO modified by LEE remains silent regarding, however, LIU et al (US 2017/0034843) discloses the first time and second time includes a sum of a standby time and corresponding communication time required for corresponding first and second transmission method and first and second channel (LIU: ¶71, the time to communicate includes queuing time and transmission time).
A person of ordinary skill in the art working with the invention of DUO modified by LEE would have been motivated to use the teachings of LIU as it provides a way to 

	All arguments are based on arguments above and are fully addressed as above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER S MIAN/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
OMER S. MIAN
Primary Examiner
Art Unit 2461